Title: Lambert Wickes to the American Commissioners, 27 April 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



Gentlemen,
L’Orient April 27th. 1777
I wrote you last post acknowledging the receipt of your letters by Capt. Johnston and informing you of my Intentions to proceed to Nantz and there wait the Arival of Capt. Johnston. I am very Sorry to inform you of the Mutiny that has happend amongst my People since my Arrival, they have all refused to go to Sea untill they received their prize Money; With much threats and a promise that the prize Money should be paid before they left Nantz, have prevailed on them to go to Nantz, but do not expect to get them from there till they are paid. As the time they ship’d for was One Year, which is now expired, I hope you’ll be punktual in giving orders to Mr. Morris for paying them as soon as We Arrive in order [to] prevent delays, I think this will be Necessary in order to prevent any dispute between Me and Mr. Morris. The People has promised to Continue in the Ship and behave well provided they receive thier Money and if not, I shall be under the disagreable Nessesity of Proceeding directly for America, with a few the People I Can get to go with me, which will not exceed 30 or 40 Men. I have this day received my certain Orders from Mr. Gonet, Commissary of this port ordering me out this day and not to offer to Cruize or make any Prizes on the French Coast on any pretence whatever. These orders was handed to me to Sign which I refused to do and told the Commissary I would comply with those orders, as far as was Consistant with my orders from the Honble. Continental Congress of the United States of America. I told him that I never had Cruized on the Coast of France or Made Prizes on Said Coast, nor would I do it. I should be glad to receive your Advice on those different Subjects as soon as Possible.
I Also take this Oppertunity to recomend Mr. Gourlade to your honours Particular Notice and think him Worthy of your Utmost Confidence and hope for the future you’ll render him every Service in your Power, as he has been very Active in rendering me every Service in his power. I have made him my Confident in regard to Prizes and the Signals to be made by them agreable to a requ’st in a paragraf of your last letter to me. If they should fall in here I make no doubt but he will do every thing in his Power to give you Satisfaction and hope you will favor him with your Instructions in regard to the Sale of the Prizes that may Come in here. Mr. Gonets orders was in writing, that he wanted me to Sign but I told him I could not Sign them or receive orders from him or Mr. Sartine or any other Person except the Honble. Congress or their Commissioners. I imagine you’ll hear this from the Minester at Paris, which makes me more particular in my Answer. From Gentlemen Your most Obedient Humble Servant
Lambt. Wickes


P.S. If you should have any other business to Transact I think Mr. Gourlade the most proper Person you Can Imploy at this Port. I have had Ocasion to take Mony of Mr. Gourlade, to pay the Ships disbursments and he would have Advanced the Money to pay the People but I did not like to give a Bill for So large a Sum without your Orders. 
L:W:

 
Addressed: To / The Honble. Dr. Benja. Franklin / at / Paris
Notation: Wickes 27. April 77.
